Citation Nr: 1016537	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 10 percent evaluation for 
residuals of a left hand injury and denied service connection 
for arthritis of the fingers of the left hand, arthritis of 
the fingers of the right hand, hypertension, bilateral 
hearing loss, and tinnitus.  In November 2005, the Veteran 
submitted a notice of disagreement (NOD) for the issues of 
hypertension, bilateral hearing loss, and tinnitus.  He 
subsequently perfected his appeal in February 2006.  His case 
is currently under the jurisdiction of the RO in Newark, New 
Jersey.

In June 2007, the Veteran presented sworn testimony during a 
Travel Board hearing in Newark, New Jersey, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

In July 2007, the Board remanded the Veteran's claims of 
entitlement to service connection for hypertension, bilateral 
hearing loss, and tinnitus to the Appeals Management Center 
(AMC) for further evidentiary development, including 
obtaining ship deck logs, obtaining additional treatment 
records, and providing updated VA examinations.  The Board is 
obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In a December 2009 rating decision, the AMC granted the 
Veteran's claims of entitlement to service connection for 
hypertension and bilateral hearing loss.  These grants of 
service connection are considered full grants of the benefits 
on appeal.  As such, the claims of entitlement to service 
connection for hypertension and bilateral hearing loss are no 
longer before the Board.  See generally Grantham v. Brown, 
114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  Thus, any failures to comply with 
remand directives with regard to these claims are similarly 
not before the Board.

With regard to the claim of entitlement to service connection 
for tinnitus, the July 2007 Board remand directed the AMC to 
obtain any outstanding treatment records since June 2005 and 
provide the Veteran with a new VA audiological examination.  
The record reflects that the AMC identified and obtained 
several treatment records on the Veteran's behalf.  
Additionally, the Veteran was afforded a new VA audiological 
examination in November 2009.  Accordingly, all remand 
instructions issued by the Board and relevant to the claim of 
service connection for tinnitus have been complied with and 
this matter is once again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed tinnitus is the result of a 
disease or injury in service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for 
tinnitus, that claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from tinnitus 
as a result of his active military service.  Specifically, he 
claims that he was exposed to noise in service and that he 
has experienced ringing in his ears since that time.  He, 
therefore, believes that service connection is warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, that an injury or disease occurred in service is not 
enough; there must also be a chronic disability resulting 
from that injury or disease.  If there is no showing of the 
chronic disability during service, then a showing of 
continuous symptoms after service is required to support a 
finding of chronicity.  See 38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record reflects that the Veteran has 
been diagnosed with tinnitus.  As such, the first element of 
Hickson is met.

The Veteran asserts that, while performing serving at sea, he 
was exposed to loud noise from weapons and ship maintenance 
tools, without hearing protection.  Additionally, he is 
currently service connected for bilateral hearing loss based 
on in-service noise exposure.  As such, noise exposure can be 
conceded and the second element of Hickson is met.

The remaining question is whether a medical nexus exists 
between the Veteran's current tinnitus and his in-service 
noise exposure.

The Veteran was first examined for tinnitus in June 2005, 
with an addendum opinion provided in December 2005.  The 
June 2005 examiner noted that the Veteran had experienced 
tinnitus symptoms for approximately 5 years.  Following the 
June 2005 examination, the Veteran submitted statements 
indicating that he was misquoted by the examiner regarding 
the onset of his tinnitus symptoms.  Specifically, the 
Veteran clarified that he had experienced such symptoms since 
service and that those symptoms had worsened approximately 
5 years earlier.  See NOD, November 2005; VA Form 9, 
February 2006.  In light of the discrepancy regarding onset 
of tinnitus symptoms, the December 2005 examiner opined that 
the Veteran's tinnitus was not related to his military 
service.

Noting the Veteran's contentions that he had been misquoted 
in the June 2005 VA examination and subsequent December 2005 
opinion, the Board remanded his tinnitus claim for a new 
examination.  In November 2009, a VA examiner noted the 
Veteran's reports of in-service noise exposure, slight 
tinnitus while in-service, and continuous symptoms of 
tinnitus since service.  He also noted the June 2005 
examination report, reflecting complaints of tinnitus 
symptoms for the preceding 5 years.  The examiner diagnosed 
the Veteran with tinnitus and bilateral moderate to severe 
sensorineural hearing loss and concluded that the Veteran's 
bilateral hearing loss was due to his military service.  
However, in light of the discrepancy between the Veteran's 
assertions and the June 2005 examination report, the examiner 
concluded that the Veteran's tinnitus was not related to his 
military service.

Despite this negative opinion, the Board notes that the 
Veteran is competent to offer a description of symptoms, such 
as ringing in his ears, that he experienced in service, and 
to describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  However, lay testimony is competent 
when it regards the readily observable features or symptoms 
of injury or illness and "may provide sufficient support for 
a claim of service connection."  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The Veteran has submitted multiple statements and provided 
sworn testimony indicating that he has experienced ringing in 
his ears from the time of service.  Additionally, there is no 
evidence of record, other than the June 2005 examination 
report, to contradict his assertion.  Both the Veteran's 
statements and the treatment records are absent of any 
denials of such continuous symptoms.  Further, the Veteran 
has consistently contended from the time of the June 2005 
examination that the examination report does not accurately 
reflect his symptoms as he reported them to the examiner.

Admittedly, the Veteran's service treatment records remain 
silent for any complaints, treatment, or diagnoses of 
tinnitus during active duty.  However, as noted in Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the 
Board may not find that a claimant's report of in-service 
symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at 
the time.  In this case, it must be considered that tinnitus 
is among the types of disabilities that lend themselves to 
lay observation.  See Charles v. Principi, 16 Vet. App. 370 
(2004).

The Court has consistently held that credible evidence of 
continuity of symptomatology is one type of evidence that may 
indicate a current disability is associated with service.  
Therefore, as the evidence of record reflects that the 
Veteran has a current diagnosis of tinnitus; that he has 
reported a continuity of symptomatology since service; that 
there is no evidence to contradict the Veteran's reports of 
continuous tinnitus symptoms since service, other than the 
disputed June 2005 examination report; and because the 
disability under consideration in this appeal is of the type 
that lends itself to lay observation, the Board finds that 
the evidence of record is at least in equipoise as to whether 
or not the Veteran's claimed tinnitus had its onset while on 
active duty.  As such, the benefit-of-the-doubt will be 
conferred in the Veteran's favor and his claim for service 
connection for tinnitus is granted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


